                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


AMANDA C. DOTY, et al.,

                      Plaintiffs,

       v.                                                   Case No. 17-C-1723

REV-1 SOLUTIONS LLC, et al.,

                      Defendants.


                          ORDER GRANTING MOTION
                   TO COMPEL DISCOVERY AND FOR SANCTIONS


       This matter is before the court on Plaintiff Amanda Doty’s Civil L.R. 7(h) motion to compel

discovery and for sanctions pursuant to Federal Rule of Civil Procedure 37 against REV-1 Solutions

LLC (REV-1). ECF No. 47. Doty seeks costs associated with the cancellation of Franic Niper’s

August 28, 2018 deposition and attorneys’ fees for related motion practice. The court addressed

the discovery issues earlier in two telephonic hearings. ECF Nos. 53, 55. For the reasons that

follow, Doty’s motion will be granted.

       Doty filed a motion for class certification on June 15, 2018. ECF No. 29. REV-1 filed its

response on June 29, 2018, where in it relied on statements of its in-house counsel at the time,

Francis Niper. ECF No. 34. After extensions of time for Doty to file a reply were granted to allow

for settlement negotiations, Doty’s counsel contacted REV-1's counsel on August 14, 2018, to

inform him that he planned to notice Niper’s deposition for August 28, 2018. Counsel for Doty

explained that he intended to notice the deposition because REV-1 had not responded to settlement

efforts and he needed to respond to the defendant’s opposition to Doty’s motion for class
certification. Counsel also advised that he would not agree to cancel the deposition unless the case

was settled beforehand.

        On August 15, 2018, Doty served REV-1 with a Notice of Deposition for Francis Niper, and

scheduled the deposition to take place at REV-1's offices in Greenwood, Indiana at 1:00 p.m. on

Tuesday, August 28, 2018. On Sunday, August 26, 2018, Doty’s counsel flew out to Indiana in

preparation for the deposition that would take place Tuesday. He elected to fly on Sunday so as not

to lose a full working day on Monday. On Monday afternoon, less than 24 hours before the

deposition, REV-1's counsel informed Doty’s counsel that Niper would not be available for the

deposition at the noticed time because he had to be in court that day. REV-1's counsel offered to

reschedule the deposition to August 29, 2018. Although REV-1's counsel knew Doty’s counsel

would be unavailable because he had a previously scheduled deposition in Green Bay, Wisconsin,

Doty’s counsel—who is also the counsel for the defendant in that matter—offered to reschedule that

deposition. Doty did not reschedule, and filed this motion on October 8, 2018. Of note, it appears

that Niper is no longer employed by REV-1 as of around October 3, 2018.

        Under Federal Rule of Civil Procedure 37(d)(1)(A)(k), the court may order sanctions where

a party “fails, after being served with proper notice, to appear for that person’s deposition.”

“Sanctions may include any of the orders listed in Rule 37(b)(2)(A)(I)-(vi).” Fed. R. Civ. P.

37(d)(3). “Instead of or in addition to these sanctions, the court must require the party failing to act,

the attorney advising that party, or both to pay the reasonable expenses, including attorneys’ fees,

caused by the failure, unless the failure was substantially justified or other circumstances make an

award of expenses unjust.” Id.




                                                   2
       Here, REV-1's failure to notify Doty that Niper would not be available for the noticed

deposition warrants the award of costs associated with the deposition to Doty. While confirming

a date prior to issuing notice is common practice, it is not required by the rules and Doty provided

REV-1 with enough time to confer with Niper regarding his availability and inform Doty if he would

be unavailable on that date prior to the day before the deposition. This is especially true given the

distance counsel was to travel in order to conduct the deposition. Counsel for Doty was also not

required to rearrange his schedule at the last minute to accommodate REV-1’s failure to produce

its witness for a properly noticed deposition. Given the continued communication issues between

REV-1 and its counsel, evidenced by REV-1's failure to inform Doty that Niper is no longer

employed by the company until two weeks after he departed, and REV-1's failure to notify Doty of

Niper’s unavailability until less than 24 hours before a noticed deposition, ordering REV-1 to

compensate Doty for the costs of travel and deposition-related expenses is an appropriate sanction.

       Awarding attorneys’ fees to Doty for the filing of her motion is also warranted. Rule

37(a)(5)(A) requires that the court order payment of expenses, including reasonable attorneys’ fees,

when it grants such a motion to compel. Due to the cancellation of the deposition, Doty was

required to seek an extension of the time within which to file her reply to REV-1's opposition to her

motion for class certification. Rather than risk another last minute cancellation, counsel for Doty

chose to seek sanctions and an order compelling REV-1 to produce its sole witness on the issues

before the court. The need was compounded when both the court and counsel belatedly learned that

Niper was no longer even employed by REV-1 and would not be produced in any event.




                                                 3
       For the aforementioned reasons, Doty’s Motion to Compel Discovery and Sanctions (ECF

No. 47) is GRANTED. REV-1 is ordered to pay Doty reasonable expenses, including attorneys’

fees, incurred as a result of the late cancellation of the August 28 deposition of Mr. Niper and in

connection with its motion to compel. The parties are directed to use their best efforts to agree to

a reasonable amount to compensate Doty for its expenses. If such efforts fail, Doty may file a

motion seeking costs.

       SO ORDERED this 23rd day of October, 2018.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court




                                                 4
